DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the temperature” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the outside” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 1 of “”the switch device… is contained in the shaft of the hockey stick,” the recitation in claim 12 of “a thermal structure comprising a thermal store,” and the recitation in claim 15 of “the power source and the heating element are contained between an inner layer and an outer layer of the heating sleeve” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (20090321290).

	Regarding claim 15, Kuo (Figures 1-13) teaches a heating sleeve for heating a sports implement comprising: a power source (Fig. 1-4, Part No. 31; Para. 0039) (Fig. 6-8, Part No. 311; Para. 0045); and a heating element (Fig. 1-4, Part No. 33; Para. 0039) connected to the power source, the heating element configured to heat the heating sleeve when the power source is enabled (Para. 0039, 0042), wherein the power source and the heating element are contained between an inner layer and an outer layer of the heating sleeve (Para. 0039, 0048), the heating sleeve configured to receive the sports implement therein.  
	It is noted that the prior art of Kuo is fully capable of performing the claim recitation of “for heating a hockey stick blade” and “configured to receive a blade of a hockey stick therein,” as the recited limitations are directed to the intended use of the claimed apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 16, Kuo (Figures 1-13) teaches the power source is coupled to a switch device (Fig. 8, Part No. 35; Para. 0043), the switch device being actuatable, such that when the switch is actuated, the power source is enabled (Para. 0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (20130085012) in view of Wolfe (20160023070).

 	Regarding claim 1, Boyd (Figures 1-14) teaches a heated hockey stick (Para. 0048-0049) comprising: a shaft (Fig. 10, Part No. 505); a blade (502) secured to a lower portion of the shaft; a power source (Fig. 9, Part No. 542) contained within the blade (Para. 0080); and a heating element (Fig. 8-10, Part No. 540) connected to the power source (Para. 0080), the heating element configured to heat at least the blade of the hockey stick (Para. 0048-0049) when the power source is enabled (Para. 0078-0082).  
 	Boyd does not teach a power source contained within the shaft.
 	Wolfe (Figures 1-14) teaches a power source (Fig. 1, Part No. 18) contained within the shaft (Para. 0030-0031).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Boyd with a power source contained within the shaft as taught by Wolfe as a means of placing a power source for heating a sports implement in a shaft of the sporting implement (Wolfe: Para. 0030), and also as a means of simple substitution of one known element (a heating power source placed in a blade of a sporting implement) for another (a heating power source placed in a shaft of a sporting implement) to obtain predictable results (a power source placed in a sport implement to power a heating element for the sport implement) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 2, the modified Boyd (Figures 1-14) teaches the heating element (540) generates heat using electricity, battery power, conduction, convection, or chemical reactions (Para. 0080).  


	Regarding claim 3, the modified Boyd (Figures 1-14) teaches the heating element (Fig. 9, Part No. 540) is contained within the blade of the hockey stick (Para. 0048).  


	Regarding claim 4, the modified Boyd (Figures 1-14) teaches the heating element (Fig. 9, Part No. 540) is contained within the blade of the hockey stick (Para. 0048). 
 	The modified Boyd does not teach the heating element comprises a heating coil.  
	Wolfe (Figures 1-14) teaches the heating element comprises a heating coil (Para. 0012, 0045-0046, 0064).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Boyd with the heating element comprises a heating coil as taught by Wolfe as a means of simple substitution of one known element (a heating element for heating a sporting implement) for another (a coil heating element for heating a sporting implement) to obtain predictable results (a heating element for heating a sport implement) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 5, the modified Boyd (Figures 1-14) teaches the power source (542) comprises a battery (Para. 0080).  


	Regarding claim 6, the modified Boyd (Figures 1-14) teaches the power source (542) comprises a battery (Para. 0080). 
 	The modified Boyd does not teach the battery is rechargeable.  
	Wolfe (Figures 1-14) teaches the battery is rechargeable (Para. 0031, 0035).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Boyd with the battery is rechargeable as taught by Wolfe as a means of providing a heating element for a sporting implement with batteries that may be electrochemical, and more specifically may be one or more disposable or rechargeable batteries (Wolfe: Para. 0031).


	Regarding claim 7, the modified Boyd (Figures 1-14) teaches the power source (542) is coupled to a switch device (Fig. 10, Part No. 544), the switch device being actuatable, such that when the switch is actuated, the power source is enabled (Para. 0082).  


	Regarding claim 8, the modified Boyd (Figures 1-14) teaches the switch device (544) is actuated manually (Para. 0082).  


	Regarding claim 9, the modified Boyd (Figures 1-14) teaches the switch device is actuated automatically (Para. 0082), and is contained in the shaft (505) of the hockey stick (Para. 0048, 0082).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Wolfe, further in view of Farrington (20080272104).

	Regarding claim 10, the modified Boyd (Figures 1-14) teaches a power source (Fig. 9, Part No. 542) contained within the blade (Para. 0080); and a heating element (Fig. 8-10, Part No. 540) connected to the power source (Para. 0080).
 	The modified Boyd does not teach the power source is coupled to a control unit, the control unit configured to automatically monitor the temperature of the blade of the hockey stick.  
 	Farrington (Figures 1-13) teaches the power source (Para. 0056) is coupled to a control unit (Para. 0057), the control unit configured to automatically monitor the temperature of the hockey stick (Para. 0057, 0062).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Boyd with the control unit configured to automatically monitor the temperature of the blade of the hockey stick as taught by Farrington as a means of regulating flow of energy/power to the heating element of a sport implement to allow the sport implement to automatically power-up or down heat (Farrington: 0057, 0062).


	Regarding claim 11, the modified Boyd (Figures 1-14) teaches a power source (Fig. 9, Part No. 542) contained within the blade (Para. 0080); and a heating element (Fig. 8-10, Part No. 540) connected to the power source (Para. 0080).
 	The modified Boyd does not teach the control unit is further configured to actuate the switch device, thereby enabling the power source, when the blade of the hockey stick is below a set temperature. 
	Farrington (Figures 1-13) teaches the control unit is further configured to actuate the switch device (Para. 0057), thereby enabling the power source, when the hockey stick is below a set temperature (Para. 0057, 0062).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Boyd with the control unit is further configured to actuate the switch device as taught by Farrington as a means of regulating flow of energy/power to the heating element of a sport implement to allow the sport implement to automatically power-up or down heat (Farrington: 0057, 0062).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Wolfe, further in view of Goldberg (20160193514).

	Regarding claim 12, the modified Boyd (Figures 1-14) teaches the heating element (Fig. 9, Part No. 540) is contained within the blade of the hockey stick (Para. 0048). 
 	The modified Boyd does not teach a thermal structure comprising a thermal store for prolonging maintenance of the heat generated by the heating element within the sporting implement.  
 	Goldberg (Figures 1-18) teaches a thermal structure comprising a thermal store for prolonging maintenance of the heat generated by the heating element within the sports implement (Para. 0006, 0029-0031).
 	It would have been obvious to one or ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Boyd with a thermal structure comprising a thermal store for prolonging maintenance of the heat generated by the heating element within the blade as taught by Goldberg as a means of providing a heated sports implement with a means of prolonging heat dissipation, effectively maintaining the temperature of the sports implement for an extended period of time in lieu of continuous operation of the heating element (Goldberg: Para. 0006, 0029-0031).


	Regarding claim 13, the modified Boyd (Figures 1-14) teaches the heating element (Fig. 9, Part No. 540) is contained within the blade of the hockey stick (Para. 0048).  
 	The modified Boyd does not teach the thermal store comprises materials of varying phases, gels, or rice.  
	Goldberg (Figures 1-18) teaches the thermal store comprises materials of varying phases, gels, or rice (Para. 0006, 0029-0031).
 	It would have been obvious to one or ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Boyd with the thermal store comprises materials of varying phases, gels, or rice as taught by Goldberg as a means of providing a heated sports implement with a means of prolonging heat dissipation, effectively maintaining the temperature of the sports implement for an extended period of time in lieu of continuous operation of the heating element (Goldberg: Para. 0006, 0029-0031).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Wolfe, further in view of Guard (6247469).

	Regarding claim 14, the modified Boyd (Figures 1-14) teaches a heating element configured to heat at least the blade of the hockey stick (Para. 0048) when the power source is enabled (Para. 0078-0082)
 	The modified Boyd does not teach the heating element is positioned around the outside of the blade, the heating element being covered by a layer of protective material.  
 	Guard (Figures 1-7) teaches the heating element (Fig. 4, Part N. 26) is positioned around the outside of the blade, the heating element being covered by a layer (Fig. 4, Part No. 22) of protective material (Col. 4, Lines 30-53).
 	It is noted that the prior art of Guard is fully capable of performing the claim recitation of “the heating element is positioned around the outside of the blade,” as the recited limitation is directed to the intended use of the claimed apparatus. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Boyd with the heating element is positioned around the outside of the blade as taught by Guard as a means of providing a tubular heating element that maintains the shape of the object it surrounds and warms (Guard: Col. 4, Lines 30-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        
/ALVIN A HUNTER/Primary Examiner, Art Unit 3711